I115th CONGRESS1st SessionH. R. 793IN THE HOUSE OF REPRESENTATIVESFebruary 1, 2017Mr. Larsen of Washington (for himself, Mr. Aguilar, Mr. Carbajal, Mr. Connolly, Mr. Cooper, Mr. Courtney, Ms. DelBene, Mr. Garamendi, Mr. Heck, Mr. Kilmer, Mr. O'Halleran, Mr. Perlmutter, Mr. Walz, and Mr. McGovern) introduced the following bill; which was referred to the Committee on Armed Services, and in addition to the Committees on Foreign Affairs, and Intelligence (Permanent Select), for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo amend the National Security Act of 1947 to provide for additional requirements relating to the regular attendees of meetings of the National Security Council and bodies thereof. 
1.Short titleThis Act may be cited as the Ensuring Sound Military and Intelligence Advice Act of 2017. 2.Designation of regular attendees of meetings of National Security Council and bodies thereof Section 101(c)(2) of the National Security Act of 1947 (50 U.S.C. 3021) is amended by adding at the end the following new sentence: If any individual whose responsibilities are primarily political is designated as a regular attendee of meetings of the National Security Council or of any body of the National Security Council, including the Principals Committee, then the Director of National Intelligence and the Chairman of the Joint Chiefs of Staff shall also be designated as regular attendees of such Council or body.. 
